t c summary opinion united_states tax_court claude d mayo sr and lessie m mayo petitioners v commissioner of internal revenue respondent docket no 14686-99s filed date claude d mayo sr and lessie m mayo pro_se dustin m starbuck for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ and federal income taxes of dollar_figure and dollar_figure respectively respondent also determined that petitioners are liable for negligence penalties under sec_6662 for and of dollar_figure and dollar_figure respectively the issues are whether petitioners are entitled to deduct losses on schedule c profit or loss from business for the years in issue arising from a used-car activity of petitioner claude d mayo sr petitioner entitled to deduct greater medical and mortgage interest_expenses than the amounts allowed by respondent and liable for the negligence penalties under sec_6662 for and at the time the petition was filed petitioners resided in moneta virginia the relevant facts may be summarized as follows during and petitioners reported income from interest dividends pensions and wages of dollar_figure and dollar_figure respectively petitioners deducted losses of dollar_figure in and dollar_figure in from the used-car activity mayo’s auto sales petitioners’ schedule c for the years in issue showed the following the income also includes gambling income and capital_gains gross_income dollar_figure dollar_figure less insurance dollar_figure dollar_figure interest big_number big_number legal expense sec_130 office expense sec_291 -q- repairs big_number supplies big_number -q- taxes license sec_470 -q- utilities big_number -0- car truck -o- big_number wages -q- other expenses --0- big_number total expenses big_number big_number loss dollar_figure dollar_figure ‘other expenses consisted of cleaning supplies dollar_figure tags and licenses dollar_figure auto parts dollar_figure state inspection dollar_figure car purchases dollar_figure rental uniforms dollar_figure and office and car phone dollar_figure mayo’s auto sales began operations in or and has never operated at a profit for the taxable years and petitioners reported losses of dollar_figure and dollar_figure respectively from this activity the records of the virginia department of motor vehicles show that petitioners sold four automobiles during the period of date through date two of those vehicles were sold to petitioners’ relatives upon examination of both years respondent disallowed the deductions claimed on schedule c with respect to mayo’s auto sales on the ground that the activity was not engaged in for profit with respect to schedule a itemized_deductions deductions for respondent disallowed dollar_figure of the dollar_figure q4e- claimed for mortgage interest for lack of substantiation with respect to the schedule a deductions respondent disallowed dollar_figure of the dollar_figure claimed for medical_expenses for lack of substantiation respondent also determined that petitioners are liable for penalties under sec_6662 for the years in issue discussion mayo’s auto sales sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business generally under sec_183 and b an individual is not allowed deductions attributable to an activity_not_engaged_in_for_profit except to the extent of gross_income generated by the activity sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one for which deductions are allowable under sec_162 or under paragraph or of sec_212 essentially the test for determining whether an activity 1s engaged in for profit is whether the taxpayer engages in the activity with the primary objective of making a profit see 893_f2d_656 4th cir affg 91_tc_686 although the expectation need not be reasonable the expectation must be bona_fide see 91_tc_371 furthermore in resolving the question greater weight is given to the objective facts than - - to the taxpayer’s statement of intentions see 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs contains a nonexclusive list of factors to be used in determining whether an activity 1s engaged in for profit these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the history of income or losses with respect to the activity the amount of occasional profit if any the financial status of the taxpayer and any elements of personal pleasure or recreation no single factor nor simple numerical majority of factors is controlling see 949_f2d_345 10th cir affg tcmemo_1990_148 petitioners presented no evidence concerning many of the factors contained in the regulations while petitioner claims that he maintained books_and_records he did not produce any records at trial he could not explain the dollar_figure deduction claimed for supplies in and he could not explain the components of the dollar_figure deduction for other expenses in -- - while people may not normally associate trading in used cars as a recreation we do recognize that some people do get a certain pleasure from repairing cars but what concerns us more is the history of losses while a person may start out with a bona_fide expectation of profit even if it is unreasonable there is a time when in light of the recurring losses the bona fides of that expectation must cease see 224_f3d_16 1st cir affg tcmemo_1999_92 this is particularly pertinent here where petitioner could not estimate when the activity might become profitable moreover there is nothing in the record to reasonably suggest that the activity as petitioner operated it during the years in issue had been or would ever be profitable we are also concerned that there is no evidence that petitioner despite losses of more than dollar_figure from to ever sought expert advice concerning the profitability of the venture in the same vein there is no evidence that petitioner altered his method of doing business to cut the stream of losses the bottom line is that whatever this activity was it was not operated for profit there is one aspect of respondent’s determinations with regard to mayo’s auto sales that we think was erroneous - it appears to us that the computation of tax in the notice_of_deficiency incorrectly adds the schedule c gross_receipts to the total adjustments for both years respondent disallowed the total schedule c expenses for both years and then added the schedule c gross_income to petitioners’ taxable_income and subtracted the same amounts as miscellaneous deductions on schedule a the taxable_income for and appears to be overstated by dollar_figure and dollar_figure respectively this can be corrected in the rule computation medical and mortgage interest_expenses with regard to the disallowance of the deduction for medical_expenses for petitioners have the burden of establishing that respondent’s determination is erroneous rule a sec_7491 does not affect the burden_of_proof where the taxpayer has not substantiated deductions 116_tc_438 the deduction was disallowed because petitioners had not substantiated the expenditure petitioners presented no evidence from which the court could conclude that respondent’s determination was erroneous and we affirm that determination the determination with respect to the mortgage interest is different petitioners claimed deductions of dollar_figure for and dollar_figure for petitioners apparently substantiated the amount but could substantiate only dollar_figure of the - - deduction petitioner testified that petitioners had paid the amount deducted considering the substantiation of the deduction and petitioner’s testimony we believe that it is highly likely that petitioners incurred and paid the amount claimed for we hold for petitioners on this issue negligence sec_6662 imposes a penalty with respect to any portion of an underpayment_of_tax required to be shown on a return in an amount equal to percent of the portion of the underpayment to which this section applies sec_6662 applies inter alia to underpayments attributable to negligence or disregard of rules or regulations see sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 also ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd on other grounds 501_us_868 the question then is whether petitioners’ conduct meets the reasonably prudent person standard see id --- - petitioner is a lineman for the power company and his wife is a brusher with a furniture company they are not sophisticated with respect to financial matters petitioners’ returns were prepared by a professional tax_return_preparer we have recognized that reliance on the advice of a professional is a factor to be considered in determining whether a taxpayer uses reasonable care see id pincite moreover while we conclude that the schedule c losses are not deductible because the activity was not entered into for profit there are factors that may be viewed as being favorable to petitioners accordingly we do not sustain the sec_6662 penalties reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
